Exhibit 10.1
 
 
AMENDMENT NO. 1
TO IRONCLAD PERFORMNCE WEAR CORPORATION’S
2006 STOCK INCENTIVE PLAN


This Amendment No. 1 (this “Amendment”) to Ironclad Performance Wear Corporation
2006 Stock Incentive Plan (the “2006 Plan”) is effective as of May 4, 2009, by
action of the Board of Directors of Ironclad Performance Wear Corporation, a
Nevada corporation (the “Company”).  All undefined terms used herein shall have
the meaning set forth in the 2006 Plan.


1. 
Section 4.1 of the 2006 Plan is hereby amended and restated in its entirety to
read as follows:



“4.1         Stock Subject to the Plan.  Subject to adjustment as provided in
Section 9, 11,000,000 shares of common stock shall be reserved and available for
issuance under the Plan.  Stock reserved hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares.”
 
2. 
Section 4.2 of the 2006 Plan is hereby amended and restated in its entirety to
read as follows:

 
“4.2         Basic Limitation.  The maximum number of shares with respect to
which Options, awards or sales of Stock may be granted under the Plan to any
Participant in any one calendar year shall be 3,000,000 shares.  The number of
shares that are subject to Rights under the Plan shall not exceed the number of
shares that then remain available for issuance under the Plan.  The Company,
during the term of the Plan, shall at all times reserve and keep available a
sufficient number of shares to satisfy the requirements of the Plan.”


I hereby certify that the foregoing Amendment was duly adopted by the Board of
Directors of the Company on May 4, 2009.


Executed as of May 8, 2009
IRONCLAD PERFORMANCE WEAR CORPORATION
 
 
 
By:  /s/ Scott Jarus        
Scott Jarus
(Interim) Chief Executive Officer



 


 